Opinion issued September 29, 2011.
 
 

In The
Court of
Appeals
For The
First District
of Texas
————————————
NO. 01-11-00758-CV
———————————
IN re JACQUELINE B. ZEPEDA, Relator

 

 
Original Proceeding on Petition for Writ of Mandamus

 

 
MEMORANDUM OPINION
          Relator,
Jacqueline B. Zepeda, has filed a petition for writ of mandamus, challenging
the trial court’s entry of a protective order.[1]  
 
We deny the petition for
writ of mandamus.
PER CURIAM
Panel
consists of Justices Jennings, Sharp, and Brown.
 




[1]
          The underlying case is Zometa v. Zepeda, No. 2011-34767, in the
280th District Court of Harris County, Texas, the Honorable Lynn-Bradshaw Hull
presiding.